DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
Claims 1, 2, 4, 5, 18-32, 34-36, 38-72, 77 are pending in the application.  Claims 18-32, 38-72 are withdrawn. Claims 1, 2, 4, 5, 34-36 and 77 are currently under examination.
All previous rejection not reiterated in this rejection are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 34-36 and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 77, the term “avocado C7 sugars” renders the claim indefinite because it is unclear what this term encompasses. Prior art teaches the main  C7 sugar from different parts of avocado (leaves, seeds, etc) is mannoheptulose and its sugar alcohol form perseitol.   It is unclear whether the selection is between these two compounds or includes additional compounds that have similar structure. The specification does not provide a limiting definition for this term. Therefore, the metes and bounds of the claim cannot be established.
Dependent claims 2, 4, 5, 34-36 are rejected for same reason because they depend on claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 5, 34-36 and 77 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. This rejection has been rewritten to address the amendment.  
The claim(s) recite(s) calculating the ratio between the level of expression or the activity of the recited markers from reconstructed skin culture obtained from a donor under 16 and a control. 
Regarding claim 1, this claim recites at least one step, thus the claim is to a process, which is one of the statuary category of the invention.
The claim recites calculating the ratio between the level of expression or the activity of the recited markers from reconstructed skin culture obtained from a donor under 16 and a control, which requires performing an arithmetic calculation (division) in order to obtain the ratio. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculation” as an exemplar of an abstract idea.  In addition, this type of simple arithmetic calculation can be practically performed in human mind, and is in fact performed in human mind on a daily basis.  Thus, limitation in step c) also falls into the “mental process” grouping of abstract ideas.  Accordingly, limitation in step c) recites a judicial exception.  
Claim 1 recites additional steps a) measuring the level of expression or activity of a candidate biological marker in at least one reconstructed skin culture (A), obtained from a donor under 16 years of age; b) measuring the level of expression or activity of said candidate marker in at least one control sample (B), wherein the control sample is obtained from an adult.  Combining steps (A) and (B) with the wherein clause at the end of claim, which indicates how the measuring was done, these steps are performed in order to perform the calculation in step c).  As such, these steps are merely data gathering steps for the purpose of perform the calculation, which do not add additional elements that are considered significantly more than the judicial exception.  Step d) recites determining whether the candidate marker is a biological marker of children’s skin if the ration determined in step c) is different from 1; step e) recites preparing a cosmetic, dermocosmetic, pharmaceutical, nutritional, and/or nutraceutical formation for children’s skin comprising an active agent, avocado C7 sugars, that is suitable for children’s skin, and the biological marker being determine is IGFL3, GP3X, MGST1, DEFB1 or DEFB4, CDKN1, BARX2…of ITGB4; Although steps d) and e) indicate that a biological marker is determined and a formulation is prepared by including avocado C7 sugar, it does not provide any information about how this avocado C7 sugar formulation is related to the recited marker that has ratio not equal to 1 in children and adult skin.  It is unclear what is the avocado C7 sugar is intended for, and how the result from step c) affects the preparation of the formulation to include this active agent.  In fact, this limitation is recited at such a high level of generality that it does not even require a person of ordinary skilled in the art to take the calculation step’s outcome into account when the formulation comprising avocado C7 sugar is prepared, making the limitation’s inclusion in this claim at best nominal.  Limitations in d) and e) thus fails to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Accordingly, limitations a, b, d, and e does not integrate the recited judicial exception into a practical application and the claim is directed to judicial exception. 
When consider the claim as a whole, the judicial exception is not integrated into a practical application based on the analysis as discussed above. Therefore, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Dependent claims 2, 34-36 does not recite any additional steps to the method claimed in claim 1.  Accordingly, they are rejected for same reason as applied to claim 1.
Claims 4, 5 and 77 comprises step (A) that measures the expression or activity of a candidate marker in two reconstructed skin culture instead of one as recited in claim 1.  However, this step is simply directed to gathering additional data for the purpose of determining the judicial exception, determining ratio between the measured expression or activity from the culture to a control culture.  Accordingly, this additional element is incidental to the judicial exception, and considered as extra-solution activity which do not add significantly more to the judicial exception. (see MPEP 2106.5 (g)).
Response to Arguments
Applicant asserts the amendment to claim 1 satisfies prong 2 o step 2A of the analysis of patent eligibility because it now recites the active agent is selected from avocado C7 sugars. Applicant argues this step is outside the asserted judicial exception and are not well understood, routine and conventional activity because prior art does not teach the use of avocado C7 sugars as active agent in such a formulation, or for application on children’s skin.  
The above argument has been considered but deemed unpersuasive.  As discussed in the above rejection, step e) is not tied into the abstract idea to meaningfully limit the claim because it does not require any particular application of the recited calculation, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  In other words, it is unclear how the result of the calculation step c) relate to step e) for preparing avocado C7 sugar formulation.  Therefore, for reasons discussed in previous office action and set forth above, this rejection is still considered proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 4, 5, 34-36 and 77 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei (cited previously), Hogan et al (Journal of Allergy, May 2012, Vol.2012, pages 1-7), Mehul (cited previously) and Piccirilli (US 9,089,576).  This rejection is rewritten to address the amendment. 
Wei et al teach a method for identifying at least one biological marker of children’s skin, comprising measuring the expression of a candidate marker in fetus (group f), children (4-12) and adult (35-55), calculating differential expression of genes across the group and determining whether the genes may be a maker (see abstract).  Wei further teach there are genes upregulated, or downregulated in different groups, including ECM structural constituent, hydrolase activity, RNA binding, ATP binding etc (see Table 2).  Wei et al. teach that said genes includes PKC (see page 20, line 1-2), which is known to be involved in cell signaling and regulating melanin synthesis.  
However, Wei does not teach that determining gene expression from reconstructed skin culture and calculating expression ratio between children under 16 and an adult control, and specially the gene, protein, hormone or an enzyme recited in claim 1. Wei does not preparing a formulation for children’s skin comprising avocado C7 sugars.
Hogan et al. teach atopic dermatitis is one of the most significant and common skin disease of childhood with high prevalence reported in children of different age groups (see page 1, bridging paragraph of col.1 and 2).  Hogan et al. teach children with atopic dermatitis have a significant risk of going on to develop other atopic diseases such as allergic sensitization and asthma, and one study has reported that 169 infants with eczema, 35% developed subspecialist diagnosed asthma and these children had inhalant induced allergy (see page 4, bridging paragraph of 1st and 2nd col).  Hogan et al. teach that the risk of atopic dermatitis patients then developing asthma is significant enough that the Asthma Predictive Index utilizes the presence of atopic dermatitis in a wheezing infant as one or two major criterial for predicting eventual asthma (see page 4, 2nd col., 3rd paragraph, last 4 lines).  Hogan et al. teach that out skin layer stratum corneum plays a role in developing atopic dermatitis because the barrier function and prevention of water loss is disrupted, and claudin 1 (CLDN1) deficiency in atopic dermatitis results in increased TH2 biomarker expression (see page 2, 1st col., 2nd paragraph, and Table 1).  Hogan et al. teach that agents that targets components of barrier function are being studied for treating atopic dermatitis including filaggrin, which is present in the epidermis as early as 3 month of age (see page 4, 1st col., 1st paragraph), and ceramide (see page 4, section 7).  Hogan et al. teach that preliminary study studying petrolatum’s effect on immediate barrier repair is carried out on high risk neonates with first degree relatives having atopic dermatitis or asthma (see page 5, 1st col., 3rd paragraph).  Hogan et al. teach that early identification of at-risk individuals and developing treatment strategies allowing retentions of good skin barrier function may assist in the prevention of allergic sensitization in some individuals (page 5, 2nd col., 2nd paragraph).  
Mehul et al. teach organotypic skin cultures are characterized by a well-stratified epidermis covered with horny layers, which defines features much closer to normal skin than those observed in classical keratinocytes cultured on plastic.  Mehul et al. teach that these models are highly valuable laboratory tools because they can be produced in a large number of identical and reproducible samples, avoiding problems of individual variability and ethical limitations, and alternative to animal models to animal experiments especially in toxicology and also provide pertinent tools for basic research in skin biology, particularly for a better understanding of key parameters related to terminal keratinocyte differentiation (see abstract).  Mehul et al. teach that the reconstructed human epidermis may also be used test products and formulations topically assess the safety and efficacy of cosmetic and dermatological products (see page 145, 2nd col., 1st paragraph).  Mehul et al. teach that gene expression studies revealed that said reconstituted skin culture (mostly comprises fibroblast and keratinocyte) may be used for gene expression studies using cDNA array, and a set of keratinocyte differentiation markers are identified, which are distinct from monolayer keratinocyte cultures (see page 153-154, bridging paragraph).
Piccirilli teaches a medicament comprising D-mannoheptulose and/or perseitol, which are avocado C7 sugars (abstract, example 2, Table 7). Piccirilli teaches said medicament may be used to protect children’s skin including immature newborn infants’ or children’s skin (claim 1, lines 1-5, claim 3).  Piccirilli teaches said composition may be used to protect skins with a deficiency in skin barrier (claim 1, line 9), including atopic eczema (col.11, lines 17-19).  
It would have been obvious to an ordinary skilled in the art that the method taught by Wei et al. may be applied to study atopic march process and determine whether newborn is at risk of developing atopic dermatitis and allergic sensitization and asthma because the teaching from Hogan suggests certain components in the barrier function may be involved in developing this age related skin condition.  The ordinary skilled in the art would be motivated to determine expression of barrier function components such as CLDN1 because Hogan et al. teach that CLDN1 deficient patients have aberrant formation of tight junctions and the expression of CLDN1 in patients is inversely correlated to increased TH2 biomarker expression, which makes it a candidate biomarker for studying atopic dermatitis in children. Since most children develop atopic dermatitis under the age of 16, the ordinary skilled in the art would be motivated to obtain donor skin from children under 16 and an adult control.  
The ordinary skilled in the art would also be motivated to use a reconstructed skin culture instead of the monolayer because reconstructed skin culture possesses features more closely related to human skin than monolayer culture as taught by Mehul et al.  The level of skill in the art is high.  Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to make a reconstituted skin culture using cells isolated from different aged donors as claimed following combined teaching from Wei, Hogan and Mehul, and determining candidate gene CLDN1 expression, which more closely reflect skin barrier function in vivo.  The ordinary skilled in the art would be motivated to prepare dermocosmetic or therapeutic formulation comprising an active agent suitable for children’s skin such as avocado C7 sugar as suggested by Piccirilli to treat the skin condition if the infant is at risk.  Therefore, the claimed invention would have been prima facie to an ordinary skilled in the art at the time the invention was made.  
Regarding claim 2, Hogan et al. teach infants develop eczema subsequently develop allergy by 5 years (page 4, 2nd col., 1st paragraph).  
Regarding claims 4 and 5, since Hogan et al. teach children develop atopic dermatitis, allergy and/or asthma at different age, it would have been obvious to obtain reconstructed skin culture from children of different age groups.  
Regarding claims 34-36, Mehul teach the DED model and Lattice model and Episkin model, which comprises at least fibroblasts and keratinocytes, and are epidermis and dermal equivalent (see page 146, 1st and 2nd col).  
Regarding claim 77, Hogan et al. teach that preliminary study studying petrolatum’s effect on immediate barrier repair is carried out on high risk neonates with first degree relatives having atopic dermatitis or asthma (see page 5, 1st col., 3rd paragraph).  Hogan et al. teach that early identification of at-risk individuals and developing treatment strategies allowing retentions of good skin barrier function may assist in the prevention of allergic sensitization in some individuals (page 5, 2nd col., 2nd paragraph).  The ordinary skilled in the art would thus be motivated to measure expression of protein that has barrier function such as CLDN1 in infants between 0-1 and between 1 month and 2 years of age to identify high risk individual that may need treatment.  
Response to Arguments
Applicant alleges amendment to claims 1 and 77 obviates the prior rejection because none of the references teaches avocado C7 sugars.  
This argument is moot in view of the new formulated rejection discussed above.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636